Citation Nr: 1726736	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a cerebrovascular accident (CVA).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1961 to January 1962, and from May 1965 to March 1980, to include decorated service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decisions issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, peripheral neuropathy of the left upper extremity to include residuals of CVA.  An August 2014 RO rating decision continued the 20 percent rating, but added diabetic nephropathy as an additional noncompensable complication of diabetes mellitus, type II.

In May 2014, the Veteran requested a hearing before a Decision Review Officer (DRO).  The Veteran was never afforded this hearing.  In his September 2014 Substantive Appeal, the Veteran requested a Board hearing.  In July 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for his requested Board hearing.  In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (videoconference hearing).  A copy of the hearing transcript has been associated with the claims file.  The Board finds that the Veteran's request for a DRO hearing was subsumed by the opportunity to have a Board hearing, and a remand for a DRO hearing is not necessary.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Type II diabetes mellitus requires insulin and a restricted diet, without physician-prescribed regulation of activities for the control of blood sugars.

2.  The bilateral cataracts are preoperative and are not manifested by visual impairment.

3.  The peripheral neuropathy of the left upper extremity is currently asymptomatic and not manifested by a current diagnosis.

4.  The diabetic nephropathy is manifested by recurring proteinuria with normal BUN, Creatinine, and albumin levels.  

5.  Since his CVA in 2007, the Veteran's residuals of a CVA have been asymptomatic and without any ocular/visual effects.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a CVA, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.115a, 4.115b, 4.119, 4.124a, Diagnostic Codes (DCs) 6027, 7541, 7913, 8009, 8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duty to notify; therefore, the Board may proceed to the merits of the claim without discussing the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board").

Regarding the duty to assist, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2016).  The evidence of record does not suggest that the service-connected disability on appeal has worsened since the last VA examination in June 2014.  In a January 2015 statement, the Veteran's representative argued that the Veteran's service-connected disability had worsened since the June 2013 VA examination and thus a new examination was needed.  If the Veteran's disability did worsen since the June 2013 VA examination, his symptoms were reexamined in the most recent June 2014 VA examination.  In his September 2014 Substantive Appeal, the Veteran argued that the June 2014 VA examination was inadequate because the VA examiner did not examine his left arm.  However, upon reviewing the June 2014 VA examination report, a thorough examination of the Veteran's peripheral neuropathy of the left upper extremity was conducted and documented by the VA examiner.  The symptoms described during his January 2016 hearing are substantially similar to those described on the most recent examination.  Consequently, another examination to evaluate the severity of this service-connected disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Relevant Diagnostic Codes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913, for his diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a CVA.  He seeks a higher disability rating.

DC 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

The United States Court of Appeals for Veterans Claims (Court) has held that in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100-percent rating)).  VA has stated that this means that avoidance is required to help control blood sugar. Voluntary avoidance of activity does not meet this criterion.  VA Adjudication Procedures Manual M21-1, III.IV.4.F.1.e. 

Such interpretation is evident from the schedule as well, as the rating criteria for diabetes focus solely on blood sugar, and direct that other complications and manifestations do not fall under Code 7913.  Specifically, Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

As the Veteran's current rating for diabetes mellitus also include consideration of the noncompensable ratings for the associated bilateral cataracts, diabetic nephropathy, peripheral neuropathy of the left upper extremity, and residuals of a CVA, the Board will also address ratings for such disabilities.

DC 6027 refers to cataract of any type.  Under DC 6027, preoperative cataracts is evaluated based on visual impairment.  Postoperative cataracts with a replacement lens present (pseudophakia) is evaluated based on visual impairment.  Postoperative cataracts without a replacement lens present is evaluated based on aphakia.  38 C.F.R. § 4.79.

The Veteran's right upper extremity peripheral neuropathy is currently rated separately under DC 8514.  38 C.F.R. § 4.124a.  Thus, the Board will also consider the left upper extremity peripheral neuropathy under this code, to determine whether the Veteran is entitled to a separate compensable disability rating for the left arm.

DC 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  DC 8514 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers,  extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.   

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

Diabetic nephropathy is rated under DC 7541, which refers to renal involvement in diabetes mellitus.  38 C.F.R. §§ 4.115a, 4.115b.  The rater is instructed to rate proteinuria as renal dysfunction.  Renal dysfunction warrants a noncompensable (0 percent) rating for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or, hypertension is at least 10 percent disabling under DC 7101, warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  Requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. §§ 4.115a, 4.115b.  

DC 8009 applies to hemorrhages from the brain vessels.  Under DC 8009, a hemorrhage of the brain vessels warrants a 100 percent disability rating for six months following the event.  Thereafter, the condition is rated based on the residuals, with at least a 10 percent rating assigned.  38 C.F.R. § 4.124a.  

Analysis

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a CVA.

The evidence of record reveals the Veteran's Type II diabetes mellitus requires a restricted diet and insulin, but does not necessitate a regulation of his activities.  38 C.F.R. § 4.119, DC 7913.  At the June 2013 and January 2014 VA examinations, the VA examiners found that the Veteran's Type II diabetes mellitus did not require a regulation of his activities as part of a medical management of the Type II diabetes mellitus.  At his Board hearing, the Veteran testified that his physicians had verbally told him to restrict his activities because of his diabetes mellitus type 2; however, there is no evidence in the record of written physician-prescribed restrictions on the Veteran's strenuous activities to prevent hypoglycemic reactions.  Hence, since all three requirements for a higher 40 percent rating are not met, he cannot receive this greater rating for his diabetes mellitus type 2.  38 C.F.R. § 4.119, DC 7913; see Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Turning to the complications, the Veteran's bilateral cataracts are preoperative and are not manifested by visual impairment.  At the June 2013 VA examination, the Veteran told the VA examiner that he had not undergone any eye surgeries and did not take any eye medications.  The examiner found that the Veteran had bilateral, preoperative cataracts.  The Veteran did not have any decrease in visual acuity or other visual impairment due to his cataracts.  The examiner determined that the Veteran's cataracts were not visually significant.  In a March 2014 VA medical opinion, the VA examiner, following a review of the Veteran's claims file, also determined that the Veteran's cataracts was not yet visually significant.  At the May 2014 VA eye examination, the VA examiner determined that the Veteran's bilateral cataracts were preoperative and did not cause any decrease in visual acuity or other visual impairment.  At both examinations and at his Board hearing, the Veteran did not attribute any current symptoms to his bilateral cataracts.  Thus, the bilateral cataracts do not warrant a separate compensable disability rating, as the evidence does not document that the Veteran has any visual impairment due to his bilateral cataracts.  38 C.F.R. § 4.79, DC 6027.  Both VA examiners also found that the Veteran did not have diabetic retinopathy, and thus a separate compensable rating is also not warranted for such.  

Regarding the Veteran's left upper extremity peripheral neuropathy, the Veteran did not report any peripheral neuropathy symptoms in his left arm and denied any constant pain in his left arm at the June 2013 VA examination.  Following a sensory examination, the June 2013 VA examiner determined that the Veteran's radial nerve of his left arm was normal and he did not have a current diagnosis of peripheral neuropathy of the left upper extremity.  At the June 2014 VA examination, the Veteran denied any pain, paresthesias, dysesthesias, or numbness in his left arm.  He had full strength and normal reflexes in his left arm.  Sensory testing of his left arm was normal.  The VA examiner determined that the Veteran did not have a current diagnosis of peripheral neuropathy of the left upper extremity.  Thus, the evidence does not establish that the Veteran's peripheral neuropathy of the left upper extremity has been manifested by mild incomplete paralysis of the radial nerve to warrant a separate compensable disability rating.  38 C.F.R. § 4.124a, DC 8514.   

Regarding the Veteran's diabetic nephropathy, the June 2013 VA examiner found that the Veteran did not have any progressive loss of strength or unintentional wieght loss attributable to his diabetes mellitus.  The June 2014 VA examiner determined that the Veteran's diabetic nephropathy was manifested by recurring proteinuria (albuminuria).  The examiner noted that in August 2013, the Veteran's microalbumen level was 50 mg/L.  The Veteran did not require regular dialysis.  He did not have hypertension or heart disease due to his renal dysfunction.  His BUN was 19 mg/dl and his creatinine was 1.1 mg/dl.  The examiner stated that the Veteran's BUN, creatinine, and albumin levels were normal.  At both examinations and at his Board hearing, the Veteran did not attribute any current symptoms to his diabetic nephropathy.  Thus, the evidence does not establish that the Veteran has constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema; or, hypertension; or definite decrease in kidney function; creatinine 4 mg% or higher; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or, requires regular dialysis; or, precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, markedly decreased function of kidney or other organ systems, to warrant a separate compensable disability rating.  38 C.F.R. §§ 4.115a, 4.115b, DC 7541.  

Regarding the Veteran's service-connected CVA, the Board finds this disability to be asymptomatic.  Throughout the appeal period, the Veteran did not mention or attribute any symptoms to his CVA.  His June 2013 VA neurological examination was normal, except for the right wrist/arm (for which he has a separate disability rating).  At his May 2014 VA examination, the Veteran reported that he experienced a CVA in 2007 and it did not affect his vision.  At the May 2014 VA examination, the VA examiner determined that the Veteran did not have any ocular/visual effects from his CVA.  The VA treatment records in the claims file do not provide evidence contrary to that obtained at the VA examinations.

The Veteran is already separately rated for his right wrist drop secondary to radial nerve paralysis with history of peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of his left lower extremity, and erectile dysfunction.  The Veteran has compensable ratings for these service-connected disabilities.  Since these disabilities are compensable, they are not considered part of the diabetic process under DC 7913.  The Veteran has not appealed the ratings assigned for these disabilities, and thus the Board will not address in this decision whether the Veteran is entitled to higher ratings for these disabilities.  38 C.F.R. § 4.119.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a CVA at any time during the appeal period.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with complications of bilateral cataracts, diabetic nephropathy, and peripheral neuropathy of the left upper extremity, to include residuals of a CVA, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


